Case 4:19-cv-00858-SDJ-CAN Document 10 Filed 07/31/20 Page 1 of 1 PageID #: 46



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


CORDARRYL HALE, #2107022                            §
                                                    §
VS.                                                 §                 CIVIL ACTION NO. 4:19cv858
                                                    §
DIRECTOR, TDCJ-CID                                  §


                                      ORDER OF DISMISSAL

        The case was referred to United States Magistrate Judge Christine A. Nowak, who issued a

Report and Recommendation concluding Petitioner’s case should be dismissed without prejudice. The

Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. On April
     .
20, 2020, the Magistrate Judge ordered Petitioner to complete the § 2254 form fully and legibly, and

to submit it to the Court within thirty days, but Petitioner failed to timely comply with the Order. (Dkt.

# 6). No objections having been timely filed, the Court concludes the findings and conclusions of the

Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

        Accordingly, it is ORDERED the petition for writ of habeas corpus (Dkt. # 1) is DISMISSED

without prejudice. It is further ORDERED all motions by either party not previously ruled on are

hereby DENIED.

          So ORDERED and SIGNED this 31st day of July, 2020.




                                                               ____________________________________
                                                               SEAN D. JORDAN
                                                               UNITED STATES DISTRICT JUDGE
